

EXHIBIT 10.1


AMENDMENT NO. 3 TO FINANCING AGREEMENT
AMENDMENT NO. 3, dated as of December 5, 2017 (this “Amendment”), to the
Financing Agreement, dated as of September 24, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Financing
Agreement”), by and among Remark Holdings, Inc., a Delaware corporation (the
“Parent”), each subsidiary of the Parent listed as a “U.S. Borrower” on the
signature pages thereto (together with the Parent and each other Person that
executes a Joinder Agreement (as defined therein) and becomes a “U.S. Borrower”
thereunder, each a “U.S. Borrower” and, collectively, jointly and severally, the
“U.S. Borrowers”), KanKan Limited, a company organized under the laws of the
British Virgin Islands (the “BVI Borrower” and together with the U.S. Borrowers,
each, a “Borrower” and, collectively, the “Borrowers”), each subsidiary of the
Parent listed as a “Guarantor” on the signature pages thereto (together with
each other Person that executes a joinder agreement and becomes a “Guarantor”
thereunder or otherwise guaranties all or any part of the Obligations (as
defined therein), each a “Guarantor” and, collectively, the “Guarantors”), the
lenders from time to time party thereto (each a “Lender” and, collectively,
the “Lenders”), MGG Investment Group LP (“MGG”), as collateral agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”), and MGG, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent” and together with the Collateral Agent,
each an “Agent” and, collectively, the “Agents”).
WHEREAS, the Loan Parties have requested that the Lenders amend certain terms
and conditions of the Financing Agreement as more fully set forth herein, and
the Lenders are willing to amend certain terms and conditions of the Financing
Agreement on the terms set forth herein;
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.
 
2. Amendments.


(a) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following defined terms thereto in appropriate alphabetical order:


“Third Amendment” means Amendment No. 3 to Financing Agreement, dated as of
December 5, 2017, among the Borrowers, the Guarantors, the Lenders, and the
Agents.
“Third Amendment Effective Date” shall have the meaning specified therefor in
Section 4 of the Third Amendment.




--------------------------------------------------------------------------------




(b) Amendment and Restatement of Certain Definitions. Section 1.01 of the
Financing Agreement is hereby amended by amending and restating the definitions
of the following terms, to read in their entirety as follows:


“Permitted Intercompany Investments” means Investments made by (a) a U.S. Loan
Party to or in another U.S. Loan Party, (b) a Subsidiary that is not a U.S. Loan
Party to or in another Subsidiary that is not a Loan Party, (c) a Subsidiary
that is not a U.S. Loan Party to or in a Loan Party, so long as, in the case of
a loan or advance, the parties thereto are party to the Intercompany
Subordination Agreement and (d) a U.S. Loan Party to or in a Subsidiary that is
not a U.S. Loan Party so long as (i) the aggregate amount of all such
Investments outstanding at any time made by the U.S. Loan Parties to or in
Subsidiaries that are not U.S. Loan Parties does not exceed (A) the aggregate
amount of $15,000,000 in the case of Subsidiaries of the Parent that are not
U.S. Loan Parties, and whose primary business is the operation of the KanKan
social media channel; provided, that both before and after giving effect to such
Investment, (x) the Loan Parties shall be in compliance with Section 7.03(d) and
(y) all Second Future Equity Raise Amounts (as defined in the Side Letter and
without giving effect to the “best efforts” qualifier in Section 6 of the Side
Letter) shall have been deposited in an account subject to a Control Agreement
and (B) $350,000 in the case of all other Subsidiaries of the Parent that are
not U.S. Loan Parties (not including any Subsidiary covered by subclause (A)),
and (ii) no Default or Event of Default has occurred and is continuing either
before or after giving effect to such Investment.”
“Fee Letter” means the fee letter, dated as of the Effective Date, as amended
and restated as of the Third Amendment Effective Date, among the Borrowers and
the Agents.
“Side Letter” means the side letter, dated as of the Effective Date and amended
and restated as of the Third Amendment Effective Date, by and between the
Collateral Agent and the Administrative Borrower.
(c) Amendment to Section 7.03(a). Section 7.03(a) of the Financing Agreement is
hereby amended and restated to read in its entirety as follows:


“(a)    “Consolidated Gross Revenue of KanKan.” Permit the consolidated gross
revenues of KanKan HK Limited and any other Subsidiary of the Parent that
participates in the KanKan social media channel business for any fiscal quarter
period of the Parent and its Subsidiaries for which the fiscal quarter ends on a
date set forth below to be less than the amount set forth opposite such date:


- 2 -



--------------------------------------------------------------------------------




Fiscal Quarter End
Consolidated Revenue
December 31, 2017
$2,500,000
March 31, 2018
$3,000,000
June 30, 2018 and the last day of each fiscal quarter ended thereafter
$4,000,000”



(d) Amendment to Section 7.03(b). Section 7.03(b) of the Financing Agreement is
hereby amended and restated to read in its entirety as follows:


“(b)    “Consolidated EBITDA of Vegas.com and its Subsidiaries.” Permit
Consolidated EBITDA of Vegas.com and its Subsidiaries for any four fiscal
quarter period of Vegas.com and its Subsidiaries to be less than $7,500,000 at
the end of any fiscal quarter.”
3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:


(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered by or on behalf of the
Loan Parties to any Agent or any Lender pursuant to the Financing Agreement or
any other Loan Document on or immediately prior to the Third Amendment Effective
Date are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
date as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date), and no Default or Event
of Default has occurred and is continuing as of the Third Amendment Effective
Date or would result from this Amendment becoming effective in accordance with
its terms.


(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business in, and is in good standing in each jurisdiction where the character of
the properties owned or leased by it or in


- 3 -



--------------------------------------------------------------------------------




which the transaction of its business makes such qualification necessary except
(solely for the purposes of this subclause (iii)) where the failure to be so
qualified and be in good standing could not reasonably be expected to have a
Material Adverse Effect.


(c) Authorization, Etc. The execution and delivery by each Loan Party of this
Amendment and each other Loan Document to which it is or will be a party, and
the performance by it of the Financing Agreement, as amended hereby, (i) are
within the power and authority of such Loan Party and have been duly authorized
by all necessary action, (ii) do not and will not contravene any of its
Governing Documents, (iii) do not and will not result in or require the creation
of any Lien (other than pursuant to any Loan Document) upon or with respect to
any of its properties, (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except (solely for the purposes of this subclause (iv))
to the extent that such default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal could not reasonably be expected to have a
Material Adverse Effect and (v) do not contravene any applicable Requirement of
Law or any Contractual Obligation binding on or otherwise affecting it or any of
its properties, except (solely for the purposes of this subclause (v)) to the
extent it could not reasonably be expected to have a Material Adverse Effect.


(d) Enforceability of Loan Documents. This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by principles of equity.


(e) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment.


4. Conditions to Effectiveness. This Amendment shall become effective as of the
date when, and only when, all of the following conditions have been satisfied as
determined in Collateral Agent’s discretion (such date, the “Third Amendment
Effective Date”):


(a) Collateral Agent shall have received this Amendment duly executed by the
Loan Parties, each Agent and each Lender;


(b) Collateral Agent shall have received the Fee Letter (as amended and restated
on the Third Amendment Effective Date), duly executed by the Borrowers and the
Agents;


(c) Collateral Agent shall have received the Side Letter (as amended and
restated on the Third Amendment Effective Date), duly executed by the Borrowers
and the Agents;




- 4 -



--------------------------------------------------------------------------------




(d) The Borrowers shall have paid on or before the Third Amendment Effective
Date all fees, costs and expenses then invoiced and payable, if any, pursuant to
this Amendment and Section 2.06 (including fees provided for in the Fee Letter)
and 12.04 of the Financing Agreement; and


(e) The representations and warranties contained in this Amendment, in
Article VI of the Financing Agreement and in each other Loan Document,
certificate or other writing delivered to any Agent or any Lender pursuant
hereto or thereto on or prior to the Third Amendment Effective Date are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to “materiality” or “Material Adverse Effect” in the
text thereof, which representations and warranties shall be true and correct on
and as of such earlier date in all respects subject to such qualification) on
and as of such date as though made on and as of such date, except to the extent
that any such representation or warranty expressly relates solely to an earlier
date in which case such representation or warranty shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date, and no Default or
Event of Default has occurred and is continuing as of the Third Amendment
Effective Date (as defined below) or would result from this Amendment becoming
effective in accordance with its terms.


5. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment,
(b) confirms and agrees that the Financing Agreement and each other Loan
Document (including the Shareholder Letter) to which it is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Third Amendment Effective Date, all
references in any such Loan Document to “the Financing Agreement”, the
“Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Financing Agreement shall mean the Financing Agreement as
amended by this Amendment (c) confirms and agrees that, to the extent that any
such Loan Document purports to assign or pledge to the Collateral Agent, for the
benefit of the Agents and the Lenders, or to grant to the Collateral Agent, for
the benefit of the Agents and the Lenders, a security interest in or Lien on any
Collateral as security for the Obligations of the Loan Parties from time to time
existing in respect of the Financing Agreement (as amended hereby) and the other
Loan Documents, such pledge, assignment and/or grant of the security interest or
Lien is hereby ratified and confirmed in all respects and (d) with respect to
each Loan Party that is a Guarantor, confirms and agrees that all of the
provisions of and obligations under its Guaranty are hereby ratified and
confirmed in all respects. This Amendment does not and shall not affect any of
the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties’ obligations to repay the Loans
in accordance with the terms of Financing Agreement or the obligations of the
Loan Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Agent or any Lender under the Financing Agreement or any


- 5 -



--------------------------------------------------------------------------------




other Loan Document nor constitute a waiver of any provision of the Financing
Agreement or any other Loan Document.


6. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Loan Party (for itself and its Subsidiaries and
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the “Releasors”) does hereby fully, finally,
unconditionally and irrevocably release, waive and forever discharge the Agents
and the Lenders, together with their respective Affiliates and Related Funds,
and each of the directors, officers, employees, agents, attorneys and
consultants of each of the foregoing (collectively, the “Released Parties”),
from any and all debts, claims, allegations, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, in each case prior to the Third Amendment Effective Date, directly arising
out of, connected with or related to the Financing Agreement or any other Loan
Document or any act, event or transaction related or attendant thereto (other
than this Amendment or the agreements of any Agent or any Lender contained
therein) or the possession, use, operation or control of any of the assets of
any Loan Party, or the making of any Loans or other advances, or the management
of such Loans or other advances or the Collateral. Each Loan Party represents
and warrants that it has no knowledge of any claim by any Releasor against any
Released Party or of any facts or acts or omissions of any Released Party which
on the date hereof would be the basis of a claim by any Releasor against any
Released Party which would not be released hereby. The foregoing release does
not release or discharge, or operate to waive performance by, the Agents or the
Lenders of their express agreements and obligations stated in the Loan Documents
on or after the Third Amendment Effective Date.


7. Miscellaneous.


(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
 
(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.


- 6 -



--------------------------------------------------------------------------------




(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.


(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an immediate Event of Default under the Financing Agreement if (i) any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any respect when made or deemed
made, or (ii) any Loan Party shall fail to perform or observe any term, covenant
or agreement contained in this Amendment.


(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
[Remainder of page intentionally left blank.]


- 7 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.


U.S. BORROWERS:
 
 
 
REMARK HOLDINGS, INC.
BANKS.COM, INC.
BIKINI.COM LLC
FILELATER.COM LLC
ROOMLIA, INC.
TAXEXTENSION LLC
VEGAS.COM, LLC
 
 
 
By:
/s/ Douglas Osrow
 
Name:
Douglas Osrow
 
Title:
Chief Financial Officer

BVI BORROWER:
 
 
 
KANKAN LIMITED
 
 
 
By:
/s/ Kai-Shing Tao
 
Name:
Kai-Shing Tao
 
Title:
Chief Executive Officer

GUARANTORS:
 
 
 
CASINO TRAVEL & TOURS, LLC
CTT TOURS, LLC
CT&T TRANSPORTATION, LLC
INTAC INTERNATIONAL, INC.
LV.COM, LLC
REMARK TRAVEL, INC.
SLAPTV LLC
REMARK HOLDINGS SPV, INC.
 
 
 
By:
/s/ Douglas Osrow
 
Name:
Douglas Osrow
 
Title:
Chief Financial Officer



Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------




GUARANTORS:
 
 
 
RAAD PRODUCTIONS, LLC
 
 
 
By:
/s/ Douglas Osrow
 
Name:
Douglas Osrow
 
Title:
Chief Financial Officer



Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------





 
COLLATERAL AGENT AND ADMINISTRATIVE AGENT:
  
 
 
 
 
MGG INVESTMENT GROUP LP
 
 
 
 
 
By:
MGG GP LLC,
 
its general partner
 
 
 
 
 
By:
/s/ Kevin F. Griffin
 
 
Name:
Kevin F. Griffin
 
 
Title:
Chief Executive Officer



Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------




LENDERS:
 
 
 
MGG FUNDING II LLC
 
 
 
By:
/s/ Kevin Griffin
 
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 

 
 
 
MGG SF DRAWDOWN UNLEVERED FUND LP
 
 
 
By:
/s/ Kevin Griffin
 
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 

 
 
 
MGG SF EVERGREEN FUND LP
 
 
 
By:
/s/ Kevin Griffin
 
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 

 
 
 
 
 
MGG SF EVERGREEN MASTER FUND (CAYMAN) LP
  
 
 
 
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 



Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------






 
 
 
MGG SF DRAWDOWN MASTER FUND (CAYMAN) LP
 
 
 
By:
/s/ Kevin Griffin
 
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 

 
 
 
MGG OFFSHORE FUNDING I, LLC
 
 
 
By:
/s/ Kevin Griffin
 
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 

 
 
 
 
 
MGG CANADA FUND LP
  
 
 
 
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 









Amendment No. 3 to Financing Agreement